[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic: $ 22,697.95
                    Non-economic:  100,000.00 ___________ Total: $122,697.95
     Percentage of Negligence of: Plaintiff: None
                       Defendant: 100% ____ Total: 100%
Judgment may enter for the plaintiff and against the defendant, Timothy J. Marlow, in the sum of $122,697.95, together with court costs.
Kremski, J.T.R.